Citation Nr: 1626501	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hammertoes.

2.  Entitlement to service connection for Hodgkin's disease, to include as due to asbestos and/or herbicide exposure.  

3.  Entitlement to service connection for a skin disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1978 to November 1982 and from February 1983 to October 1987.  He had additional service in the Naval Reserve.  He is in receipt of awards that include the Sea Service Deployment Ribbon, Navy Expeditionary Ribbon, and Good Conduct Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

In his January 2014 VA Form 9, the Veteran requested a Board hearing in connection with his appeal.  In March 2014 correspondence, he canceled his hearing request.  As the Veteran has not submitted any additional request for a hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board observes that in an April 2014 rating decision, the RO denied service connection for posttraumatic stress disorder and obsessive-compulsive disorder.  The Veteran filed a notice of disagreement (NOD) with the denials in July 2014.  Notably, however, the information of record also reflects that the RO duly acknowledged the Veteran's NOD in a September 2015 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2015), including the scheduling of a September 2015 VA examination.  Accordingly, any action by the Board pursuant to the ruling in Manlincon v. West, 12 Vet. App. 238 (1999), concerning these discrete issues, would be premature at this time.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.  




REMAND

The Board finds that additional development is required prior to the adjudication of the claims for service connection for hammertoes, Hodgkin's disease, and a skin disability.  

Hammertoes

The Veteran contends that his hammertoes are related to service.  Specifically, he reports that wearing steel-toed military shoes for 20 years caused him to develop hammertoes.  Service treatment records show that in October 1982, the Veteran was treated for his feet being too narrow for his shoes.  At an October 1982 separation examination, the examiner found that the Veteran had thin foot width and marked his feet as "abnormal" on the clinical evaluation.  A December 2010 post-service VA medical record reveals that the Veteran has early hammertoe deformity.  An opinion has not yet been obtained that addresses the question of whether the hammertoe disability is related to his periods of service.  For these reasons, the claim must be remanded for a new VA examination and an adequate opinion.  See 38 C.F.R. § 3.159 (c)(4) (2015).    

Hodgkin's Disease

The Veteran contends that his Hodgkin's disease is related to in-service exposure to asbestos or benzene.  In support of his claim, the Veteran has submitted medical treatises indicating an association between asbestos exposure and Hodgkin's disease, as well as an association between benzene exposure and lymphoma.  In this case, private medical records indicate that the Veteran has a current diagnosis of Hodgkin's disease.  The Veteran's service personnel records reflect that he was a ship's serviceman.  VA has created an "ASBESTOS MOS HANDOUT" which lists the probability of exposure for many military occupational specialties (MOS).  M21-1, Part IV.ii.1.I.3.c.  The Veteran's MOS of ship's serviceman is considered "minimal" for asbestos exposure.  Subsection 3(e) of the same chapter and section of the M21-1 provides that if the probability of asbestos exposure is minimal or higher, a VA medical opinion is needed.  An opinion has not yet been obtained that addresses the question of whether the Veteran's Hodgkin's disease is related to his periods of service.  For these reasons, the claim must be remanded for a new VA examination and an adequate opinion.  See 38 C.F.R. § 3.159 (c)(4) (2015).  

Skin Disability

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the examination report obtained in this case is inadequate, and thus, this claim is remanded in order to obtain an adequate medical opinion.

In September 2011, a VA examiner diagnosed the Veteran with sun-damaged skin on the arms, neck, and face.  He opined that the Veteran's skin disability was less likely than not related to his periods of service.  The rationale was that service treatment records dated July 19, 1983, and July 22, 1983, note diagnoses of skin tag, mole to the left armpit, and wart on right hand.  The examiner found that this did not correlate with the Veteran's skin condition of sun-damaged skin, which was based on examination as well as two dermatologist notes dated in December 2010.  The VA examiner's rationale for determining that the Veteran's skin disability was not due to service is inadequate, because it fails to consider the numerous other instances of in-service treatment for various skin disabilities.  The Board notes that the Veteran received treatment for warts on one or both hands in January 1981, April 1981, September 1981, and August 1982; tinea cruris in May 1981; perianal condyloma acuminata in April 1983 and May 1983; pruritic rash and erythematous eruption under both arms in June 1984; impetigo in August 1984; pyoderma in September 1984; and chronic folliculitis in October 1984, December 1984, and January 1985.  Additionally, the Veteran contends in his January 2014 VA Form 9 that his skin disability was caused by treatment for his Hodgkin's disease.  An opinion has not yet been obtained that adequately addresses the question of whether the Veteran's skin disability is related to his periods of service or to his Hodgkin's disease.  For these reasons, the Board finds that new opinions are warranted with regard to the Veteran's skin disability claim.  

Records

Finally, the record before the Board includes VA outpatient records from the Long Beach, California, VA Medical Center (VAMC) dated through January 31, 2012.  On remand, the RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from January 2012 to the present and any outstanding private treatment records pertinent to the Veteran's claims.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his hammertoes.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hammertoe disability originated during his active service or is otherwise etiologically related to his active service.  In this opinion, the examiner must consider the in-service October 1982 notation for thin foot width and determine whether this was as likely as not the initial manifestation of any currently diagnosed hammertoes. 

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by physician with sufficient expertise to determine the nature and etiology of his Hodgkin's disease.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's Hodgkin's disease originated during his active service or is otherwise etiologically related to his active service, including as due to in-service exposure to asbestos and/or benzene.   

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements and assume such statements are credible.  The examiner must also consider the medical treatises submitted by the Veteran which indicate an association between asbestos exposure and Hodgkin's disease, as well as an association between benzene exposure and lymphoma.     

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who provided the September 2011 opinion, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's skin disability.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions requested below.

Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should identify all skin disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service, including as due to in-service exposure to asbestos.  

The examiner must consider the in-service warts on one or both hands in January 1981, April 1981, September 1981, and August 1982; tinea cruris in May 1981; perianal condyloma acuminata in April 1983 and May 1983; pruritic rash and erythematous eruption under both arms in June 1984; impetigo in August 1984; pyoderma in September 1984; and chronic folliculitis in October 1984, December 1984, and January 1985, and determine whether these abnormalities were as likely as not the initial manifestations of any currently diagnosed skin disability. 

If not, the examiner should state an opinion as to whether it is at least as likely as not that the Veteran's skin disability was caused or permanently worsened by the Veteran's Hodgkin's disease.  In this regard, the examiner is asked to consider the Veteran's assertion that his skin disability was caused by treatment for his Hodgkin's disease.      

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.    

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




